 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeven Lithographers,Inc., and CavalierMulticolorCorp and Local One,Amalgamated Lithographersof America.Case 29-CA-4555June 10, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn March 24, 1976, Administrative Law JudgeMelvin J Welles issued the attached Decision in thisproceeding Thereafter, the General Counsel filed ex-ceptions and a supporting brief Respondent filed ex-ceptions and an answering brief to General Counsel'sexceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Deven LithographersInc, and Cavalier Multicolor, Corp, Long IslandCity and Brooklyn, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Orderi In making this determination, we do not pass on the issue of whether the2-1/2-month period between the Union s certification and Respondent'sunlawful refusal to bargain in order to test the certification was itself occasioned by any bad faith, or purpose of evasion, on Respondents part Afinding that Respondent's conduct constituted a separate and distinct viola-tion of Sec 8(a)(5) of the Act would not affect the Board's remedy andOrderDECISIONSTATEMENT OF THE CASEMELVIN J WELLES, Administrative Law Judge This casewas heard at Brooklyn, New York, on January 8 and 9,1976, based on charges filed September 4, 1975, and a com-plaint issued October 31, 1975, alleging that Respondentviolated Section 8(a)(1), (3), and (5) of the Act Respon-dents have filed a briefUpon the entire record in the case, including my obser-vation of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDDeven Lithographers, Inc, and CavalierMulticolorCorp hereafter called the Company or Respondent, are, asRespondent admits, New York corporations, engaged inthe manufacture and sale of printing materials and relatedproducts at their locations in Long Island City and Brook-lyn,New York During the year preceding issuance of theinstant complaint, they received goods and materials atthese locations valued in excess of $50,000 of which goodsand materials, more than $50,000 worth were shipped tothem from points outside the State of New York I find, asRespondent concedes, that Deven and Cavalier constitutea single employer, and are engaged in commerce within themeaning of Section 2(6) and (7) of the Act Local One,Amalgamated Lithographers of America, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The Facts-Refusal to BargainOn September 23, 1974, the Union received a majority ofthe votes in an election conducted by the Board among theEmployer's employees Thereafter, on June 6, 1975, theBoard certified the Union as the exclusive bargaining rep-resentative of those employees, having adopted the Re-gional Director's determination that the Employer's objec-tions to the election be overruled On June 10, 1975, UnionRepresentative Frank J Casino, Jr, called the plant for thepurpose of requesting bargaining by the Union with theEmployer He was unable to speak with Edward Gambella,company president, then or during the next week or so,despite repeated phone calls On June 19, Gambella re-turned Casino's call and told him, according to Casino,that he could not talk about anything until he spoke withhis attorney Casino attempted to call Gambella anotherfour or so times between June 19 and August 11, with nosuccessOn August 14 he spoke again with Gambella, whotold Casino "I thought I told you to contact my attorney "Casino said that he thought Gambella was to have contact-ed his attorney, but that in any event he, Casino, wouldnow do so Casino, after several fruitless attempts to do so,reached Company Attorney Husband on August 25, andwas told by Husband that Gambella wanted to go intofurther litigation on the matter The parties stipulated atthe hearing that Respondent refused to bargain with theUnion, and intended to litigate further the validity of thecertification issued by the BoardB Discussion-Refusal to BargainRespondent's objections to the election having beenoverruled by the Regional Director, with the RegionalDirector's determination affirmed by the Board, it is, of224 NLRB No 95 DEVEN LITHOGRAPHERS, INCcourse, incumbent upon me to find the refusal-to-bargainviolation and issue an appropriate order Respondent, in-deed, does not challenge the fact that it refused to bargainin order to test the certification Although Respondent inits brief requests dismissal of the 8(a)(5) allegation on theground that there was no valid certification, the forum forasserting such a claim, other than merely to preserve itsposition, as it has, is not before meThe General Counsel also contends that Respondent,prior to its ultimate "refusal to bargain" to test the certifi-cation, engaged in attempts to evade and delay its obliga-tion to bargain with the Union, and that this delay consti-tuted a separate and distinct violation of Section 8(a)(5) ofthe Act The evidence presented does not convince me thatthe 2-1/2-month period between the certification andRespondent's refusal was itself occasioned by any "badfaith," or purpose of evasion, on Respondent's part Buteven if it had been, I see no useful purpose to be served byso concluding, since at this point a bargaining order, in-cluding a provision for extending the "certification year,"isall that could be given by way of remedy whether theviolation was solely the refusal to bargain in order to testthe certification, or included any "bad faith" delay or eva-sion prior theretoC The Facts Alleged DiscriminatoryHenry Aleksiewicz started working for the Companyabout 9 years ago From about 1972 until about January1975, he was in charge of a portion of the Company called"Cavalier," about 5 minutes drive from the Company'sprincipal shopHe volunteered to serve as the Union's ob-server in the election held September 1974, having earliersigned a union card, and, as noted above, it was his partici-pation as an observer that formed one of the grounds forthe Company's objections to the election In January 1975,he was asked by Company President Edward Gambella totake a position with management, as production manager,and he did so somewhat reluctantly, on the promise ofGambella that he would be paid the highest amount he hadearned in any year (including overtime earnings) thereto-foreAleksiewicz was not too happy in his new position, andindicated on a number of occasions that he wanted to [go]back to his old job "on the clock " Gambella repeatedlypersuaded him to stay on the job as production manager,that he was more valuable to the Company and to himselfin that position Finally, in July 1975, Gambella acceded toAleksiewicz' continued requests, told him he could "goback on the clock" and that Jeff Claxton would take overas production manager During his tenure as productionmanager, Aleksiewicz was "responsible" for an error in thepress run that cost the Company approximately $13,000After Aleksiewicz resumed working as a rank-and-fileemployee, he was under Claxton's supervision Shortly af-ter he resumed working as a pressman, he had a conversa-tionwith Claxton, begun by Claxton mentioning some-thingabout "running two folders on the press "Aleksiewicz responded, according to his testimony, "It is alotmore work running two folders and a lot more responsi-bilityThank God the Union is coming in " That ended the649conversationClaxton gave a somewhat more expandedversion of this conversation, testifying that Aleksiewiczsaid he would like to see the the Union "in here," that he(Claxton) responded "You've got to be kidding," askedwhy, with Aleksiewicz saying "For the fringe benefits thatIwould get " Claxton then said "Well, I'm surprised tohear you say that You'd have to pay dues Just recentlyyou were in a management position " Aleksiewicz then said"I was only kidding, Geoff You know I was only kidding "Nothing more was said about that matter, and Claxtonnever mentioned it to any management official There is nocredibility issue involved hereActually, the fuller versionof the conversation given by Claxton is, if anything, moredamaging to the Company's position than is Aleksiewicz'versionWhile working at Cavalier, according to Aleksiewicz, hecustomarily left work about 35-40 minutes before the endof the work day, while the press was being washed by theother employees, and had his card punched out "most ofthe time" by someone else Gambella knew about this, ac-cording to Aleksiewicz, although he (Aleksiewicz) does notremember when he told Gambella I He testified that thispractice began only when he went to Cavalier, where hewas "the boss," and he did not permit the other men in theshop to punch each other out, he was the only one withthis privilegeHe also testified that he told Gambella thereason for this practice was the fact that he "was openingup in the morning and I was ordering stuff, you know,taking care of the shop, I expected this to be one of myprivileges "According to Aleksiewicz, when he returned to the pressinAugust 1975, he "didn't leave the shop early becauseClaxton didn't like the idea of it " He changed his practice"because we had another boss " Other than "a day or two,I really sincerely don't remember that," he changed his oldpractice, and punched out at the time he left He told Gam-bella about his previous "arrangement" with Gambellashortly after resuming press work, when Gambella caughthim having his card punched out But he testified, "I don'tbelieve I done it again," that he knew Claxton "didn't likethe idea " Claxton confirmed that Aleksiewicz mentionedthe "arrangement" to him, and testified that he mentionedthis to Gambella (confirmed by Gambella), who told Clax-ton that it was all right for Aleksiewicz to leave while thepress was being washed, but that he had to punch out atthat time, and that if he did not, Claxton was to let Gam-bella knowOn Friday, August 15, according to Claxton, he returnedto the shop at or about 4 15 p in, after a meeting, lookedfor Aleksiewicz, and could not find him He went to thetimeclock, and saw that Aleksiewicz' card was not punchedoutAt the end of the workday, he returned to the time-clock, and saw that Aleksiewicz' card had been punchedout at the time the rest of the employees left He informedGambella of this incident Aleksiewicz was discharged 4days later Gambella told him that he was being let go, andwhen asked why, responded, according to Aleksiewicz' ini-tial testimony, "For punching, somebody punching a time1His testimony was, "I imagine-let me see, 71, '70-the first six, sevenmonths I really don't recall 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard and trying to build an organization here " At otherpoints in his testimony, Aleksiewicz remembered Gambellasaying that "he was trying to build an organization," "Iwas building an organization," and finally, "People punch-ing your card and trying to build an organization, trying tobuild an organization "According to Gambella, he told Aleksiewicz that he wasbeing let go "Because of the fact of having other peoplepunch his card out," and because "it was disrupting theentire organization " Gambella also testified that he recallsAleksiewicz having left early while at Cavalier only two orthree times, that there was no special arrangement permit-ting him to leave early and have someone else punch hiscard at normal quitting time, that the Company had signsposted over the timeclocks that anyone caught punching acard for someone else would automatically be dismissed,and that he had no occasion to check whether Aleksiewiczwas actually punching out when he left early while at Ca-valier, because of his "long-standing friendship" with him,and because he was putting his trust in an employee "whowas basically running a plant "Although "trying to build an organization" suggests,without more, a reference to union activity, since Aleksie-wicz himself varied his testimony to the point where thewords were that Gambella, not Aleksiewicz, was trying tobuild an organization (the Company-obviously not aunion), since Gambella's own testimony supports this in-terpretation, and since there is no reason at all for Gambel-la to have believed that Aleksiewicz was "trying to build a[union] organization," I find that the words said were astestified to by Gambella 2D Discussion-Alleged Discriminatory DischargeThe General Counsel contends that the reason for Alek-siewicz' discharge was his "union activity," which, on thisrecord, was limited to having been the observer for theUnion at the September 1974 election, and having re-marked to Claxton, early in August 1975, "Thank God theUnion is coming in " 3 The General Counsel argues thatRespondent's attempt to "evade and delay" its obligationto bargain, culminating in its determination to litigate thevalidity of the certification, the conversation between Alek-siewicz and Claxton, and the discharge, all having takenplace within weeks of one another, with the conversationdemonstrating to Respondent Aleksiewicz' continuing in-terest in having the Union represent the employees, estab-lisha prima faciecase of a violation of Section 8(a)(3) ofthe Act The General Counsel also points to the fact thatAleksiewicz hadnotbeen discharged in May 1975 despitebeing responsible (I assume he was so responsible, for pur-poses of this discussion) for a costly error, to show that hissubsequent discharge for the very minor offense of havinghis card punched out after he left the plant was not for the2Neither Aleksiewicz being the union observer almost a year earlier norhis brief conversation with Claxton (assuming Gambella to have by impu-tation known of it) suggests a leading role for Aleksiewicz in bringing in aunion, when in fact a union was already 'in" by virtue of the Boardscertificationwith only a legal test before the Board and the court of ap-peals remaining3Based on Aleksiewicz' own testimony as noted abovegiven reason, but was a pretext Finally, the General Coun-sel points to Gambella's statement to Aleksiewicz as to thebasis for his discharge, construing Gambella's language asa reference to building up the UnionTaking into account all the facts of this case, I cannotagreewith the General Counsel's position In the firstplace,Respondent's failure to discharge Aleksiewicz be-cause of the error in May cuts the other way, in that Alek-siewicz had already been the Union's observer, he was in amanagement position where he could be discharged with-out cause and for union activity, clear good cause existed,and yet he was not discharged Manifestly, therefore, Re-spondent did not resent his having served as the unionobserverFurther demonstrating that Aleksiewicz havingserved as the union observer did not engender any animos-ity on the part of Respondent is the fact that he was madethe production manager after he so served, and that Re-spondent acquiesced in his request to return to the floor asa pressman, much against its own desires, when Aleksie-wicz kept pressing Gambella to have him changed back toa pressmanWhat remains, then, is the innocuous conversation be-tween Aleksiewicz and Claxton, which occurred someweeks prior to the discharge As noted above, this conver-sation scarcely established Aleksiewicz as a union activist,indeed, there was nothing in particular to be an activistabout, for, as also noted above, the ball game was essen-tiallyover insofar as the employees' desires were con-cerned,what remained, and still, in part, does remain,being the resolution of the Company's legal challenge tothe validity of the Board's certification Finally, there is thereason given by Gambella to Aleksiewicz for the dischargeAs I have found above, I do not believe that the wordsused by Gambella can be construed as referring to a union,particularly in the light of Aleksiewicz' own testimony,with its varying versions of what was said, some of themnot even susceptible to the invidious construction urged bytheGeneral Counsel Indeed, the very circumstances thatmilitate against such a construction, apart from Aleksiew-icz' own uncertainty as to what was said, also serve to ne-gate any inference that might otherwise be made that thedischarge was occasioned by Aleksiewicz' having been theunion observer, and having indicated to Claxton his con-tinuing desire for unionization of the Company's employ-eesFor all these reasons, I conclude that the GeneralCounsel has not established, on the entire record, that thedischarge of Aleksiewicz was violative of Section 8(a)(3)and (1) of the ActUpon the basis of the foregoing findings of fact and theentire record, I make the followingConclusions of Law1All lithographic production employees, includingcameramen, platemakers, strippers, pressmen, operators,tenders and general lithographic helpers employed by Re-spondent at its Long Island City and Brooklyn plants, ex-clusive of all office clerical employees, sales employees,guards, watchmen and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act DEVEN LITHOGRAPHERS, INC2 Since June 6, 1975, the Union has been and now is thecertified and exclusive representative of all employees inthe aforesaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act3By refusing on or about August 25, 1975, and at alltimes thereafter, to bargain collectively with the Union asthe exclusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act4The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act5Respondent has not violated the Act by dischargingHenry C AleksiewiczTHE REMEDYHaving foundthatRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act,we shall order that theycease and desist therefrom,and, upon request,bargain col-lectively with the Union as the exclusive representative ofall employees in the appropriate unit,and, if an under-standing is reached,embody such understanding in asigned agreementIn order to insure that the employees in the appropriateunit will be accorded the services of their selected bargain-ing agent for the period provided by law, we shall construethe initial period of certification as beginning on the dateRespondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriate unitSeeMar-Jac Poultry Company,Inc, 136NLRB 785 (1962),CommerceCompany d/b/a Lamar Ho-tel,140NLRB 226, 229 (1962), enfd 328F 2d 600 (C A 5,1964), cert denied 379U S 817(1964),Burnett Construc-tion Company,149 NLRB 1419, 1421 (1964),enfd 350 F 2d57 (C A10, 1965)Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of theAct, I herebyissue the following recommendedORDER4The Respondent, Deven Lithographers and CavalierMulticolor, Inc, Long Island City and Brooklyn, NewYork, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Local One Amalgamated Lithographers ofAmerica, as the exclusive bargaining representative of itsemployees in the following appropriate unit4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes651All lithographic production employees, including cam-eramen, platemakers, strippers, pressmen, operators,tenders and general lithographic helpers employed byRespondents at its Long Island City and Brooklynplants, exclusive of all office clerical employees, salesemployees, guards, watchmen, and supervisors as de-fined in the Act(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect to rates ofpay, wage, hours, and other terms and conditions of em-ployment, and, if an understanding is reached, embodysuch understanding in a signed agreement(b) Post at its plants at Long Island City and Brook-lyn,New York, copies of the attached notice marked "Ap-pendix " 5 Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material(c)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading ` Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms andconditions of employment with Local One, Amalga-mated Lithographers of America, as the exclusive rep-resentative of the employees in the bargaining unit de-scribed belowWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the ActWE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an un- 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDderstanding is reached, embody such understanding inployed by Respondent at its Long Island City anda signed agreement The bargaining unit isBrooklyn plants, exclusive of all office clerical em-All lithographic production employees, includingployees, sales employees, guards, watchmen, and su-cameramen, platemakers, strippers, pressmen, oper-pervlsors as defined in the Actators, tenders and general lithographic helpers em-DEVEN LITHOGRAPHERS, INC ANDCAVALIERMULTICOLOR CORP